Title: Thomas Jefferson’s Notes on Distances Between Warm Springs and Charlottesville, [after 6 August 1818]
From: Jefferson, Thomas
To: 


            II. Thomas Jefferson’s Notes on Distances Between Warm Springs and Charlottesville
            
              
                after 6 Aug. 1818
              
              
                
                  
                  Warm springs.
                  
                
                
                  
                  –
                  Mclung’s
                  6.
                
                
                  
                  +
                  Shaw’s
                  2 
                
                
                  
                  ✳
                  Fawcets
                  4.
                
                
                  
                  ✳
                  Scotch town
                  3.
                
                
                  
                  –
                  Cloverdale
                  4 
                
                
                  
                  +
                  Lange
                  7 
                
                
                  
                  +
                  Kincaid
                  1.
                
                
                  
                  ✳
                  Hodge’s
                  4.
                
                
                  
                  +
                  Laportes
                  2.
                
                
                  +
                  ?
                  McDowel’s
                  9 
                
                
                  
                  
                  Staunton
                  12 
                
                
                  
                  
                  
                  54 
                
                
                  
                  
                  
                  
                
                
                  
                  
                  Wainsb.
                  13.
                
                
                  
                  
                  top of Mn
                  4 
                
                
                  
                  
                  Morrison’s
                  4 
                
                
                  
                  
                  Yancy’s
                  4 
                
                
                  
                  
                  Harding’s
                  7 
                
                
                  
                  
                  Woods’s
                  5 
                
                
                  
                  
                  Charlv.
                  4 
                
              
            
            
              
                
   
   MS (ViFreJM); written entirely in TJ’s hand on one side of a small scrap; undated, but probably composed about the time of TJ’s August 1818 visit to Warm Springs; symbols defined in preceding document.


              
              
                
   
   harding’s: Benjamin Hardin’s Albemarle County tavern.


              
              
                
   
   Manuscript: “Lapotes.”


              
            
          